ALLEN, J.
X. The amendment to the Home Rule charter of the city of Cleveland, adopted in the election of 192:, does not constitute a suspension of law, nor the exercise of the legislative power of the state; nor does it constitute a legislative act, nor an enactment ot law of a genei’al natux*e. The amendment in question, therefore, does not violate Section 18, Article I, nor Section 1, Article II, nor Section 26, Article II, of the Constitution of Ohio.
2. When, in accordance with the provisions of the Home Rule amendment to the Ohio Constitution, an amendment to a city charter is adopted, which amendment establishes a so-called city manager plan of government, together with the Hare System of Proportional Representation in voting, and enacts provisions as to the management of the sinking fund of the city and the election of officers, and authorizes certain acts not authorized to be done by municipalities under the General Code of the state, all of the said provisions relating solely to the establishment and maintenance of local self-government, the provisions of the General Code as to such matters do not apply. (Billings v. The Cleveland Railway Co., 92 Ohio St., 478; and State, ex rel. Hile, v. Baker, 92 Ohio St., 506, approved and followed.)
3. The amendment to the Home Rule charter of the city of Cleveland adopted in the election of 1921 does not violate Section 1 of the 14th Amendment to the Federal Constitution.
4. The amendment to the Home Rule charter of the city of Cleveland adopted in the election of November, 1921, does not constitute the erection of a state within a state, and does not contravene Section 3, Ai-tiele IV of the Fedex-al Constitution.
5. The adoption of the city manager plan of government, together with the Hax*e System of Px’opox--tional Representation, in a city charter, under the Home Rule amendment to the Ohio Constitution, is not a denial of the republican form of government, and does not contravene Section 4, Article IV of the Federal Constitution. Adoption of such a fox-m of government x-aises a political question, and not a judicial question, and cannot be challenged in the courts.
Judgment affirmed.
Marshall, C. J., Wanamaker, Jones, Matthias, and Day, JJ., concur’. Robinson, J., dissents.